Dismissed and Opinion filed March 27, 2003








Dismissed
and Opinion filed March 27, 2003.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NOS. 14-03-00308-CR;
         14-03-00309-CR
____________
 
WILLIE JAMES LATTIMORE, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 351st District Court
Harris
County,
Texas
Trial Court Cause Nos. 899,787 &
899,788
 

 
M
E M O R A N D U M   O P I N I O N
After a guilty plea, appellant was convicted of the offenses
of kidnaping and robbery.  Appellant was sentenced on January 23, 2003,
to 25 years= imprisonment in the Texas Department
of Criminal Justice, Institutional Division. 
No motion for new trial was filed. 
Appellant=s notice of appeal was not filed until March 5, 2003.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of
appeal which complies with the requirements of Rule 26 is essential to vest the
court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
Id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed March 27, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman.
Do Not Publish C Tex. R.
App. P. 47.2(b).